Citation Nr: 9907923	
Decision Date: 03/24/99    Archive Date: 03/31/99

DOCKET NO.  97-21 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether the veteran's claim for unreimbursed 1995 medical 
expenses was timely filed.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had honorable active service from June 1940 to 
June 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  


REMAND

In the veteran's substantive appeal, received in June 1997, 
he indicated that he had filed his medical expenses for 1995 
in December 1996 via The American Legion service officer in 
Cleveland.  He indicated that he understood that The American 
Legion had advised several times that they had proof that the 
forms were turned into VA before December 31, 1996.  The 
record does not indicate that an attempt has been made to 
contact The American Legion or the veteran to solicit the 
proof that has been indicated to exist.  

In light of the above, the appeal is REMANDED to the RO for 
the following:  

1.  The RO should contact the veteran and 
advise him that he should submit any 
evidence he has indicating that his 
unreimbursed medical expenses for 1995 
were submitted prior to December 31, 
1996.  With any necessary authorization 
from the veteran, the RO should contact 
The American Legion service officer in 
Cleveland and request any evidence they 
may have that the veteran's unreimbursed 
medical expenses for 1995 were submitted 
prior to December 31, 1996.  Any evidence 
received should be associated with the 
record on appeal.  

2.  Then, the RO should readjudicate the 
issue on appeal.  

3.  If the benefit sought on appeal is 
not granted to the veteran's satisfaction 
or if a timely notice of disagreement is 
received with respect to any other 
matter, both the veteran and his 
representative should be provided a 
supplemental statement of the case on all 
issues in appellate status and afforded 
the appropriate opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to any ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.  



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

- 3 -


